UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-03657 DWS State Tax-Free Income Series (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 8/31 Date of reporting period: 8/31/2012 ITEM 1. REPORT TO STOCKHOLDERS AUGUST 31, 2012 Annual Report to Shareholders DWS New York Tax-Free Income Fund Contents 4 Portfolio Management Review 10 Performance Summary 13 Investment Portfolio 21 Statement of Assets and Liabilities 23 Statement of Operations 24 Statement of Cash Flows 25 Statement of Changes in Net Assets 26 Financial Highlights 30 Notes to Financial Statements 41 Report of Independent Registered Public Accounting Firm 42 Information About Your Fund's Expenses 44 Tax Information 45 Summary of Management Fee Evaluation by Independent Fee Consultant 49 Board Members and Officers 54 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. The fund invests in inverse floaters, which are derivatives that involve leverage and could magnify the fund's gains or losses. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. Although the fund seeks income that is federally tax-free, a portion of the fund's distributions may be subject to federal, state and local taxes, including the alternative minimum tax. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 10 through 12 for more complete performance information. DWS New York Tax-Free Income Fund posted a return of 9.58% for the 12 months ended August 31, 2012. This return compares to 8.78% for the fund's benchmark, the Barclays Municipal Bond Index. For the same period, the broad taxable bond market returned 5.78% as measured by the Barclays U.S. Aggregate Bond Index. Supply and demand dynamics were supportive of municipals for most of the fund's fiscal period. While municipal supply was higher than in the prior 12 months, a significant volume of bonds was called away or reached maturity, keeping the net new supply quite modest. Demand for municipals was strong for much of the period, boosted by attractive valuations relative to U.S. Treasuries. In particular, mutual fund flows were consistently positive as individual investors shunned the stock market and sought higher after-tax yields than those offered by money market mutual funds. In the second quarter of 2012, the European fiscal crisis came to the fore, with the viability of the euro increasingly called into question. Greece's issues were ongoing, and borrowing costs rose for governments of larger economies such as Spain and Italy. Adding to investor anxiety, a variety of U.S. economic indicators, including employment data, took a step backward. In aggregate, developments at home and abroad combined to heighten investor anxiety, leading to a flight to quality over the period that drove U.S. Treasury yields down. Municipal yields followed Treasury yields down, benefiting prices all along the municipal yield curve. About Municipal Bonds The fund invests in a wide variety of municipal bonds. These include general obligation bonds, for which payments of principal and interest are secured by the full faith and credit and taxing power of the issuer. In addition, securities held may include revenue bonds, for which principal and interest are secured by gross or net operating revenues. Operating revenues may include user fees, tolls or other income earned by a facility or enterprise, such as a public power system or a state toll road authority. The fund's management team seeks to hold municipal bonds that appear to offer the best opportunity to meet the fund's objective of earning tax-exempt income. A number of factors influence the performance of municipal bonds. These include supply and demand for the asset class, the direction of overall interest rates, and the perceived credit risk associated with an individual municipal issuer. In selecting securities, the managers weigh the impact of the economic outlook and potential interest rate movements on municipal bonds with differing credit quality profiles, coupons, maturities and call dates. While the managers generally seek to keep the fund's overall duration and corresponding interest rate sensitivity close to that of the market, they often focus investments on (or emphasize) maturities where they believe the municipal yield curve presents the best opportunity for total return given their outlook. In addition, supply and demand factors may favor one segment of the municipal market over another. Given moderate inflation and concerns over high unemployment, the U.S. Federal Reserve Board (the Fed) kept the target for its benchmark short-term interest rate between 0% and 0.25% for the entire period. Municipal yields opened the period near historical lows and fell over the 12 months with the curve flattening as yields declined the most on longer maturities. To illustrate, yields on two-year issues fell by one basis point from 0.30% to 0.29%, while bonds with 30-year maturities experienced a yield decrease of 100 basis points, moving from 3.89% to 2.89%, resulting in a flattening of 99 basis points between two and 30 years. (100 basis points equal one percentage point. See the accompanying graph for a depiction of municipal bond yield changes between the beginning and end of the period.) Credit spreads — the yield differential provided by lower-quality issues vs. AAA-rated issues — generally narrowed as investors seeking incremental yield were comfortable with the overall municipal credit backdrop. Municipal Bond Yield Curve (as of 8/31/11 and 8/31/12) Source: Municipal Market Data as of 8/31/12. For illustrative purposes only; not meant to represent the performance of any DWS product. Positive and Negative Contributors to Fund Performance We have been trimming exposure to shorter maturities in the fund while adding to holdings in the 25-to-30-year maturity range. This benefited performance as yields generally declined and prices increased most on longer-term issues over the 12 months ended August 31, 2012. In addition, strong issuer selection among issues rated in the A or BBB range enabled us to gain yield and benefit from spread tightening. In this vein, we were cautious with respect to exposure to the general obligation bonds of local issuers given an uncertain outlook for state support of localities. With respect to other sectors, we were slightly underexposed to health care, which acted as a mild constraint on relative return as those issues performed well along with other higher-yielding, lower-quality areas. Conversely, we benefited from being somewhat overweight the research-intensive industrial development revenue sector. Outlook and Positioning Municipal yields on an absolute basis are very low by historical standards. At the end of August 2012, the 10-year municipal yield of 1.74% was 112% of the 1.55% yield on comparable maturity U.S. Treasuries, as compared to a ratio of 101% twelve months earlier. Despite recent flattening, the municipal yield curve remains reasonably steep and we are continuing to look to add exposure to bonds in the 20-to-25-year maturity range, emphasizing higher coupons that should provide favorable risk/reward characteristics in the event that interest rates rise. For new purchases, we are taking a very cautious approach with respect to general obligation bonds issued by localities given uncertain levels of state support going forward. We continue to see attractive valuation opportunities among sectors in the A credit range. New York State's credit has stabilized well relative to other states despite ongoing national economic uncertainty. In fact, since the beginning of the recovery, the state has added 346,900 private sector jobs and thus has regained all the private sector jobs it lost during the recession. By contrast, the United States overall has regained less than half of private sector jobs lost during the recession. On a total employment basis (public and private), the U.S. economy remains 3.6% below its prerecession peak, while New York is only 0.2% below its employment highs. This is largely because the housing market collapse was much more severe elsewhere and also because New York City's financial engine has continued to drive the state's economy forward. The recovering economy has improved New York's financial condition. The state's fiscal year 2012 closing balance was $619 million higher than the prior year, while tax collections were up $1.6 billion (2.5%) due to sustained corporate profits, positive wage growth and increased consumer spending. Reflecting these trends, New York's political leaders reached legislative consensus regarding difficult budget cuts and for the second year in a row passed an on-time budget for fiscal 2013. Observers applauded the budget as a move toward long-term structural balance. "New York State's credit has stabilized well relative to other states despite ongoing national economic uncertainty." New York's general obligation debt, which is backed by the full taxing power of the state, continues to be rated AA with a positive outlook by Standard & Poor's Corporation, Aa2 with a stable outlook by Moody's Investors Service, Inc. and AA with a positive outlook by Fitch, Inc. We believe the outlook for the state's overall fiscal health will remain stable based on its mature and wealthy economy, well-funded pension fund, broad powers to raise revenue and adjust spending in order to maintain fiscal solvency, and long track record of closing annual budget gaps. Nonetheless, given the risks to the budget assumptions and the economy (especially the financial sector upon which New York is highly dependent), it is critical to continue to closely monitor New York's credit through the near-term challenges. Portfolio Management Team Philip G. Condon, Managing Director Co-Lead Portfolio Manager of the fund. Joined the fund in 2000. • Head of US Retail Fixed Income Funds. • Joined Deutsche Asset Management in 1983. • Over 34 years of investment industry experience. • BA and MBA, University of Massachusetts at Amherst. Ashton P. Goodfield, Managing Director, CFA Co-Lead Portfolio Manager of the fund. Joined the fund in 1999. • Joined Deutsche Asset Management in 1986. • Over 24 years of investment industry experience. • BA, Duke University. Matthew J. Caggiano, Managing Director, CFA Portfolio Manager of the fund. Joined the fund in 2004. • Joined Deutsche Asset Management in 1989. • Over 18 years of investment industry experience. • BS, Pennsylvania State University; MS, Boston College. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Barclays Municipal Bond Index is an unmanaged, market-value-weighted measure of municipal bonds issued across the United States. Index issues have a credit rating of at least Baa and a maturity of at least two years. The Barclays U.S. Aggregate Bond Index is an unmanaged index representing domestic taxable investment-grade bonds, with index components for government and corporate securities, mortgage pass-through securities and asset-backed securities with average maturities of one year or more. Index returns do not reflect any fees or expenses and it is not possible to invest into an index. The yield curve is a graphical representation of how yields on bonds of different maturities compare. Normally, yield curves slant up, as bonds with longer maturities typically offer higher yields than short-term bonds. Credit quality measures a bond issuer's ability to repay interest and principal in a timely manner. Rating agencies assign letter designations such, as AAA, AA and so forth. The lower the rating, the higher the probability of default. Credit quality does not remove market risk and is subject to change. Underweight means the fund holds a lower weighting in a given sector or security than the benchmark. Overweight means the fund holds a higher weighting. Performance Summary August 31, 2012 (Unaudited) Average Annual Total Returns as of 8/31/12 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 9.58% 7.00% 5.72% 4.53% Class B 8.75% 6.23% 4.92% 3.78% Class C 8.79% 6.25% 4.94% 3.77% Barclays Municipal Bond Index† 8.78% 7.02% 6.24% 5.20% Adjusted for the Maximum Sales Charge Class A (max 2.75% load) 6.57% 6.01% 5.13% 4.24% Class B (max 4.00% CDSC) 5.75% 5.63% 4.76% 3.78% Class C (max 1.00% CDSC) 8.79% 6.25% 4.94% 3.77% Barclays Municipal Bond Index† 8.78% 7.02% 6.24% 5.20% No Sales Charges Class S 9.85% 7.30% 5.99% 4.77% Barclays Municipal Bond Index† 8.78% 7.02% 6.24% 5.20% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2011 are 0.95%, 1.79%, 1.76% and 0.82% for Class A, Class B, Class C and Class S shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. A portion of the Fund's distributions may be subject to federal, state and local tax and the alternative minimum tax. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended August 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 2.75%. This results in a net initial investment of $9,725. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The Barclays Municipal Bond Index is an unmanaged, market-value-weighted measure of municipal bonds issued across the United States. Index issues have a credit rating of at least Baa and a maturity of at least two years. Net Asset Value and Distribution Information Class A Class B Class C Class S Net Asset Value: 8/31/12 $ 8/31/11 $ Distribution Information: Twelve Months as of 8/31/12: Income Dividends $ August Income Dividend $ SEC 30-day Yield as of 8/31/12†† % Tax Equivalent Yield as of 8/31/12†† % Current Annualized Distribution Rate (based on Net Asset Value) as of 8/31/12†† % †† The SEC yield is net investment income per share earned over the month ended August 31, 2012, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. The SEC yields would have been 1.50%, 0.83%, 0.75% and 1.72% for Class A, Class B, Class C and Class S shares, respectively, had certain expenses not been reduced. Tax equivalent yield is based on the Fund's yield and a marginal income tax rate of 40.73% (combined New York state and federal income tax rate). The current annualized distribution rate is the latest monthly dividend as an annualized percentage of net asset value on August 31, 2012. Distribution rate simply measures the level of dividends and is not a complete measure of performance. The current annualized distribution rate would have been 3.55%, 2.82%, 2.74% and 3.74% for Class A, Class B, Class C and Class S shares, respectively, had certain expenses not been reduced. Yields and distribution rates are historical, not guaranteed and will fluctuate. Morningstar Rankings — Municipal New York Long Funds Category as of 8/31/12 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year 67 of 59 3-Year 53 of 52 5-Year 23 of 92 24 10-Year 47 of 87 53 Class B 1-Year 86 of 76 3-Year 83 of 82 5-Year 70 of 92 76 10-Year 85 of 87 97 Class C 1-Year 83 of 73 3-Year 80 of 79 5-Year 69 of 92 74 10-Year 86 of 87 98 Class S 1-Year 59 of 52 3-Year 41 of 40 5-Year 10 of 92 10 10-Year 28 of 87 32 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Investment Portfolio as of August 31, 2012 Principal Amount ($) Value ($) Municipal Bonds and Notes 94.0% New York 89.0% Albany, NY, Industrial Development Agency, Civic Facility Revenue, St. Peter's Hospital Project: Series A, 5.25%, 11/15/2027 Series A, 5.75%, 11/15/2022 Haverstraw-Stony Point, NY, Central School District, 5.0%, 10/15/2021, INS: AGMC Hudson, NY, Yards Infrastructure Corp. Revenue, Series A, 5.75%, 2/15/2047 Liberty, NY, Development Corp. Revenue, Goldman Sachs Headquarters: 5.25%, 10/1/2035 5.5%, 10/1/2037, GTY: Goldman Sachs Group, Inc. Long Island, NY, Electric System Revenue, Power Authority, Series D, 5.0%, 9/1/2023, INS: NATL Long Island, NY, Power Authority: Series A, 5.0%, 9/1/2037 Series A, 5.0%, 5/1/2038 Metropolitan Transportation Authority, NY, Dedicated Tax Fund: Series B, 5.0%, 11/15/2034 Series A, 5.5%, 11/15/2039 Metropolitan Transportation Authority, NY, Revenue, Series A, 5.0%, 11/15/2022, INS: AGMC Monroe County, NY, General Obligation, Public Improvement: 6.0%, 3/1/2013, INS: NATL 6.0%, 3/1/2014, INS: NATL 6.0%, 3/1/2017, INS: NATL 6.0%, 3/1/2018, INS: NATL New York, Build New York City Resource Corp. Revenue, YMCA of Greater New York Project, 5.0%, 8/1/2042 New York, Higher Education Revenue, Dormitory Authority, Colgate University: 6.0%, 7/1/2016, INS: NATL 6.0%, 7/1/2021, INS: NATL New York, Higher Education Revenue, Dormitory Authority, New York University, Series A, 5.75%, 7/1/2027, INS: NATL New York, Higher Education Revenue, Urban Development Corp., Syracuse University, Center for Science & Technology: 5.5%, 1/1/2015 5.5%, 1/1/2017 New York, Hospital & Healthcare Revenue, Dormitory Authority, Sloan Kettering Institute, Series C, 5.5%, 7/1/2023, INS: NATL New York, Liberty Development Corp. Revenue, Second Priority, Bank of America Tower at One Bryant Park LLC, "1", 5.625%, 1/15/2046 New York, Liberty Development Corp. Revenue, World Trade Center Project, 5.0%, 11/15/2031 New York, Metropolitan Transportation Authority Revenue: Series C, 5.0%, 11/15/2031 Series D, 5.0%, 11/15/2034 New York, Sales & Special Tax Revenue, Local Government Assistance Corp.: Series E, 5.25%, 4/1/2016, INS: NATL Series C, 5.5%, 4/1/2017 New York, Sales & Special Tax Revenue, Metropolitan Transportation Authority, Series A, Prerefunded, 5.25%, 4/1/2016, INS: AGMC (a) New York, Sales Tax Asset Receivable Corp.: Series A, 5.0%, 10/15/2026, INS: NATL Series A, 5.0%, 10/15/2029, INS: AMBAC New York, Seneca Nation Indians, Capital Improvements Authority Revenue, Special Obligation, Series A, 144A, 5.25%, 12/1/2016 New York, State Agency General Obligation Lease, Dormitory Authority, City University System: Series A, 5.625%, 7/1/2016, INS: AMBAC 5.75%, 7/1/2018, INS: AGMC New York, State Agency Revenue Lease, Urban Development Corp., Correctional Facilities, Series A, 5.5%, 1/1/2014, INS: AGMC New York, State Dormitory Authority Revenue, Mental Health Services Facilities Improvement, Series D, 5.0%, 8/15/2018, INS: FGIC, NATL New York, State Dormitory Authority Revenue, Montefiore Hospital, 5.0%, 8/1/2023, INS: FGIC, NATL New York, State Dormitory Authority Revenue, Non-State Supported Debt, Series A, 5.0%, 7/1/2037 New York, State Dormitory Authority Revenue, State University Educational Facilities, 5.875%, 5/15/2017, INS: FGIC, NATL New York, State Dormitory Authority Revenues, Non-State Supported Debt, Cornell University, Series C, 5.0%, 7/1/2037 New York, State Dormitory Authority Revenues, Non-State Supported Debt, Memorial Sloan-Kettering Cancer Center, 5.0%, 7/1/2041 New York, State Dormitory Authority Revenues, Non-State Supported Debt, Mount Sinai School of Medicine of New York University, 5.25%, 7/1/2033 New York, State Dormitory Authority Revenues, Non-State Supported Debt, New York University: Series A, 5.0%, 7/1/2039 Series A, 5.25%, 7/1/2034 New York, State Dormitory Authority Revenues, Non-State Supported Debt, North Shore Long Island Jewish Health System: Series A, 5.0%, 5/1/2032 Series A, 5.5%, 5/1/2037 New York, State Dormitory Authority Revenues, Non-State Supported Debt, NYU Hospitals Center: Series B, 5.25%, 7/1/2024 Series A, 6.0%, 7/1/2040 New York, State Dormitory Authority Revenues, Non-State Supported Debt, Orange Regional Medical Center, 6.125%, 12/1/2029 New York, State Dormitory Authority Revenues, Non-State Supported Debt, Rochester Institute of Technology, 5.0%, 7/1/2040 New York, State Dormitory Authority Revenues, Non-State Supported Debt, Rockefeller University: Series A, 5.0%, 7/1/2037 Series C, 5.0%, 7/1/2040 Series A, 5.0%, 7/1/2041 New York, State Dormitory Authority Revenues, Non-State Supported Debt, School Districts Financing Program, Series C, 5.0%, 10/1/2031, INS: AGC New York, State Dormitory Authority Revenues, Non-State Supported Debt, Yeshiva University: Series A, 5.0%, 11/1/2031 5.0%, 9/1/2038 New York, State Dormitory Authority, State Personal Income Tax Revenue: Series A, 5.0%, 2/15/2034 Series A, 5.0%, 3/15/2038 New York, State Environmental Facilities Corp. Revenue, State Revolving Funds, Series C, 5.0%, 5/15/2041 New York, State Environmental Facilities Corp., State Clean Water & Drinking Revolving Funds, New York City Municipal Water Finance Authority Projects, 5.0%, 6/15/2036 New York, State General Obligation Lease, Dormitory Authority, City University System, Series A, 5.75%, 7/1/2018, INS: FGIC, NATL New York, State General Obligation Lease, Dormitory Authority, Judicial Facilities, ETM, 7.375%, 7/1/2016, INS: NATL New York, State General Obligation Lease, Urban Development Corp., State Facilities, 5.6%, 4/1/2015 New York, State General Obligation, Tobacco Settlement Financing Corp., Series A-1, 5.5%, 6/1/2019 New York, State Housing Finance Agency, State Personal Income Tax Revenue, Economic Development & Housing: Series A, 5.0%, 9/15/2030, INS: FGIC, NATL Series A, 5.0%, 3/15/2039 New York, State Liberty Development Corp. Liberty Revenue, World Trade Center: "2", 5.0%, 9/15/2043 "3", 5.0%, 3/15/2044 New York, State Liberty Development Corp. Liberty Revenue, World Trade Center Port Authority Construction, 5.25%, 12/15/2043 New York, State Power Authority Revenue, Series A, 5.0%, 11/15/2038 New York, State Thruway Authority Highway & Bridge Trust Fund, Series B, 5.0%, 4/1/2021, INS: AMBAC New York, State Thruway Authority, General Revenue, Series I, 5.0%, 1/1/2037 New York, State Urban Development Corp. Revenue, Series D, 5.625%, 1/1/2028 New York, State Urban Development Corp. Revenue, Personal Income Tax, Series B, 5.0%, 3/15/2023 New York, Tobacco Settlement Financing Corp., Series B-1C, 5.5%, 6/1/2019 New York, Transportation/Tolls Revenue, Triborough Bridge & Tunnel Authority, Series Y, ETM, 6.125%, 1/1/2021 New York, Triborough Bridge & Tunnel Authority Revenues, Series A-2, 5.25%, 11/15/2034 New York, United Nations Development Corp. Revenue, Series A, 5.0%, 7/1/2026 New York, Water & Sewer Revenue, Environmental Facilities Corp., State Water Pollution Control, Series E, 6.5%, 6/15/2014 New York & New Jersey, Port Authority, One Hundred Forty-Seventh, AMT, 5.0%, 10/15/2027, INS: FGIC, NATL New York & New Jersey, Port Authority, One Hundred Forty-Sixth, AMT, 5.0%, 12/1/2021, INS: AGMC New York & New Jersey, Port Authority, Special Obligation Revenue, JFK International Air Terminal LLC, 6.0%, 12/1/2042 New York City, NY, Health & Hospital Corp. Revenue, Health Systems, Series A, 5.0%, 2/15/2030 New York City, NY, Housing Development Corp. Revenue, NYC Housing Authority Project, Series A, 5.0%, 7/1/2025, INS: FGIC, NATL New York City, NY, Industrial Development Agency, Airport Facilities Revenue, Series A, AMT, 5.0%, 7/1/2028 (b) New York City, NY, Industrial Development Agency, Special Facility Revenue, British Airways PLC Project, AMT, 7.625%, 12/1/2032 New York City, NY, Municipal Water Finance Authority, Water & Sewer Revenue, Second Generation, Series FF, 5.0%, 6/15/2031 New York City, NY, Municipal Water Finance Authority, Water & Sewer System Revenue: Series CC, 5.0%, 6/15/2045 Series A, 5.75%, 6/15/2040 New York City, NY, Municipal Water Finance Authority, Water & Sewer Systems Revenue, Series A-1, 0.17%**, 6/15/2044, SPA: Mizuho Corporate Bank New York City, NY, Transitional Finance Authority Building Aid Revenue, Fiscal 2009, Series S-5, 5.0%, 1/15/2032 New York City, NY, Transitional Finance Authority Revenue, Future Tax, Series F-1, 5.0%, 5/1/2039 New York City, NY, Transitional Finance Authority Revenue, Future Tax Secured, Series A, 5.0%, 5/1/2038 New York, NY, General Obligation: Series B, 5.0%, 8/1/2026 Series H, 5.125%, 8/1/2018, INS: NATL Series I-1, 5.375%, 4/1/2036 Series I-1, 5.625%, 4/1/2029 New York, NY, Water & Sewer Revenue, Municipal Water Finance Authority, Series D, Zero Coupon, 6/15/2017 Niagara County, NY, Industrial Development Agency, Solid Waste Disposal Revenue, Series D, 5.55%, 11/15/2024, GTY: Covanta ARC LLC Niagara Falls, NY, Transportation/Tolls Revenue, Bridge Commission, 5.25%, 10/1/2015, INS: FGIC, NATL Oneida-Herkimer, NY, Resource Recovery Revenue, Solid Waste Management Authority: 5.5%, 4/1/2013, INS: AGMC 5.5%, 4/1/2014, INS: AGMC Orange County, NY, Senior Care Revenue, Industrial Development Agency, The Glen Arden Project: 5.625%, 1/1/2018 5.7%, 1/1/2028 Troy, NY, Capital Resource Corp. Revenue, Rensselaer Polytechnic Institute, Series A, 5.125%, 9/1/2040 Puerto Rico 4.8% Puerto Rico, Electric Power Authority Revenue, Series UU, 0.829%*, 7/1/2029, INS: AGMC Puerto Rico, Highway & Transportation Authority Revenue: Series Z, ETM, 6.0%, 7/1/2018, INS: AGMC Series Z, 6.0%, 7/1/2018, INS: AGMC Puerto Rico, Sales Tax Financing Corp., Sales Tax Revenue, Convertible Capital Appreciation: Series A, Step-up Coupon, 0% to 8/1/2016, 6.75% to 8/1/2032 Series A, Step-up Coupon, 0% to 8/1/2019, 6.25% to 8/1/2033 Virgin Islands 0.2% Virgin Islands, Public Finance Authority Revenue, Capital Projects, Series A-1, 5.0%, 10/1/2039 Total Municipal Bonds and Notes (Cost $314,669,065) Municipal Inverse Floating Rate Notes (c) 12.6% New York New York, State Thruway Authority, Highway & Bridge Trust Fund, Series B, 5.0%, 4/1/2019, INS: AMBAC (d) Trust: New York, State Thruway Authority, Highway & Bridge Trust Fund, Series 1071-1, 144A, 9.26%, 4/1/2013, Leverage Factor at purchase date: 2 to 1 New York, State Urban Development Corp. Revenue, State Personal Income Tax, Series B, 5.0%, 3/15/2023 (d) Trust: New York, State Urban Development Corp. Revenue, Series 2887, 144A, 17.78%, 3/15/2015, Leverage Factor at purchase date: 4 to 1 New York City, NY, Municipal Water Finance Authority, Water & Sewer Revenue, Series FF-2, 5.5%, 6/15/2040 (d) Trust: New York City, NY, Municipal Water Finance Authority, Water & Sewer Revenue, Series 3384, 144A, 19.81%, 12/15/2016, Leverage Factor at purchase date: 4 to 1 New York City, NY, Transitional Finance Authority Revenue, Series B, 5.0%, 11/1/2023 (d) Trust: New York City, NY, Transitional Finance Authority Revenue, Series 3283, 144A, 17.765%, 11/1/2020, Leverage Factor at purchase date: 4 to 1 Total Municipal Inverse Floating Rate Notes (Cost $40,865,381) % of Net Assets Value ($) Total Investment Portfolio (Cost $355,534,446)† Other Assets and Liabilities, Net ) ) Net Assets * Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of August 31, 2012. ** Variable rate demand notes are securities whose interest rates are reset periodically at market levels. These securities are payable on demand and are shown at their current rates as of August 31, 2012. † The cost for federal income tax purposes was $327,249,539. At August 31, 2012, net unrealized appreciation for all securities based on tax cost was $37,260,125. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $43,416,862 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $6,156,737. (a) At August 31, 2012, this security has been pledged, in whole or in part, as collateral for open interest rate swap contracts. (b) When-issued security. (c) Securities represent the underlying municipal obligations of inverse floating rate obligations held by the Fund. (d) Security forms part of the below tender option bond trust. Principal Amount and Value shown take into account the leverage factor. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AGC: Assured Guaranty Corp. AGMC: Assured Guaranty Municipal Corp. AMBAC: Ambac Financial Group, Inc. AMT: Subject to alternative minimum tax. ETM: Bonds bearing the description ETM (escrow to maturity) are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on bonds so designated. FGIC: Financial Guaranty Insurance Co. GTY: Guaranty Agreement INS: Insured NATL: National Public Finance Guarantee Corp. Prerefunded: Bonds which are prerefunded are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. SPA: Standby Bond Purchase Agreement At August 31, 2012, open interest rate swap contracts were as follows: Effective/ Expiration Date Notional Amount ($) Cash Flows Paid by the Fund Cash Flows Received by the Fund Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Depreciation ($) 10/26/2012 10/26/2031 1 Fixed — 3.11% Floating — LIBOR ) — ) Counterparty: 1 JPMorgan Chase Securities, Inc. LIBOR: London Interbank Offered Rate For information on the Fund's policy and additional disclosures regarding interest rate swap contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2012 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Municipal Investments (e) $
